           Case 1:20-cv-03783-CRC Document 14 Filed 08/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
AMERICAN OVERSIGHT,                            )
                                               )
         Plaintiff,                            )
                                               )
                 v.                            )       Civil Action No. 20-cv-3783
                                               )
U.S. DEPARTMENT OF JUSTICE,                    )
                                               )
         Defendant.                            )
                                               )

                                    JOINT STATUS REPORT

        Pursuant to the Minute Order entered by this Court on July 6, 2021, counsel for Plaintiff

American Oversight and Defendant Department of Justice (“DOJ”) submit the following status

report on the Freedom of Information Act (“FOIA”) requests at issue in this case:

1.       American Oversight submitted four FOIA requests. It submitted the first two requests to

both the DOJ’s Office of Information Policy (“OIP”) and the Executive Office of United States

Attorneys (“EOUSA”). See Complaint, ECF No. 1, ¶¶ 7, 12. It submitted the third and fourth

requests to EOUSA. Id. ¶¶ 16, 19

2.     Status of OIP Processing: As explained in the initial status report, OIP administratively

aggregated the two requests submitted to it under the single tracking number FOIA 2020-00226.

See ECF No. 6, ¶ 2. On May 27, 2021, OIP made its second and final response. In its response,

it explained that it had referred 15 pages to EOUSA for a direct response to Plaintiff.

  3.     Status of EOUSA Processing: As explained in the initial report, only two of the requests

(EOUSA 2020-001606 and EOUSA 2020-001607) remain pending. ECF No. 6, ¶ 3. In that

report, EOUSA explained that it had completed one search for both requests and located a total

of approximately 1,400 pages of potentially responsive documents. Id. EOUSA stated it


                                                   1
         Case 1:20-cv-03783-CRC Document 14 Filed 08/05/21 Page 2 of 3




anticipated reviewing approximately 250 pages of the potentially responsive documents a month

starting in March. On July 30, 2021, EOUSA made its fifth interim response. The response

included the results of both EOUSA’s initial review of additional pages and pages that had

previously been referred to other components for consultation. With respect to the additional

pages, as explained in the response, EOUSA reviewed 328 pages. It withheld 36 pages in full

and released 34 pages in part and 9 pages in full. EOUSA found the remaining 249 pages were

either non-responsive or duplicates. The fifth interim response also addressed the results of (1)

the 189 pages that had previously been referred to other components for consultation in March

and (2) 4 pages from one of the June consult. With respect to the pages for the March

consultation, 70 pages were duplicates of the responsive pages in this month’s review, 62 pages

were withheld in full, 25 pages released in part, and 32 pages released in full. With respect to the

4 pages from a June consult, 2 pages were released in full and 2 pages were released in part.

EOUSA expects to make its next interim response on August 30, 2021.

4.     The parties propose to file their next joint status report on September 8, 2021.

Date: August 5, 2021                          Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              MARCIA BERMAN
                                              Assistant Branch Director

                                              s/Marcia K. Sowles
                                              MARCIA K. SOWLES
                                              DC Bar No. 369455
                                              Senior Trial Counsel
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street N.W. Room 11028
                                              Washington, D.C. 20530
                                              Tel.: (202) 514- 4960
                                              Fax: (202) 616- 8470


                                                 2
Case 1:20-cv-03783-CRC Document 14 Filed 08/05/21 Page 3 of 3




                           E-mail: marcia.sowles@usdoj.gov

                           Attorneys for Defendant

                           /s/Khahilia Y. Shaw
                           KHAHILIA Y. SHAW
                           D.C. Bar No. 1616974

                           KATHERINE M. ANTHONY
                           D.C. Bar No. 1630524

                           American Oversight
                           1030 15th Street NW, B255
                           Washington, D.C. 20005
                           Tel: (202) 539-6507
                           khahilia.shaw@americanoversight.org
                           katherine.anthony@americanoversight.org

                           Attorneys for Plaintiff




                              3
